DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/07/2022 has been entered. Claim(s) 1-10, 12-13 is/are pending in the application. 

Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/25/2022.
Claim Interpretation
Regarding the claim 9 limitation of “a sensitive layer sensitive to xylene”, in the context of metal oxide semiconductor gas sensors, a gas-sensitive resistor comprises porous n-type or p-type oxides, which react in the presence of a gas being sensed such as oxygen; where when contact is made, a change in electrical resistance is created, usually monitored by two electrodes and where the sensor generally contains a microheater to ensure a temperature for reactivity of the target gas and sensitive (or reactive layer). Therefore, for the claimed invention the sensitive layer, an ordinary artisan would interpret the layer of material to be capable of reacting with a target gas of xylene in the context of a metal oxide gas sensor which cannot function properly without sensitivity or reactivity to the target. 
In the interest of the clarity of the record, an indefiniteness rejection is not made over the terms “sensitive” and “hollow” because the Examiner is of the opinion that the person of ordinary skill would understand the metes and bounds of these terms such that they do not rise to the level of being indefinite due to subjectivity of the terms. Specifically, ‘sensitive’ would be understood by persons of ordinary skill to mean anything reactive with the target gas, in this case xylene, that would induce a change of current. As for “hollow”, the Examiner is of the opinion that the person of ordinary skill would only cover hollow spheres, egg and yolk structures, and hollow tubes.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. henceforth referred to as ‘Kim 1’ ("Hollow spheres of CoCr 2 O 4–Cr 2 O 3 mixed oxides with nanoscale heterojunctions for exclusive detection of indoor xylene." Journal of Materials Chemistry C 6.40 (2018): 10767-10774.) in view of Choa et al. (WO2017022992A1).
In the interest of the clarity of the record and compact prosecution, it is noted that Kim 1 is published outside of the grace period and Applicant’s foreign priority claim has not been perfected. However, even if the foreign priority claim were perfected, this reference would still qualify as prior art under 102(a)(1) because of the grace period inventor disclosure exception described at MPEP 2153.01a.
Regarding Claims 9-10, 12-13, Kim 1 teaches a gas sensor comprising the slurry (gas sensitive composition) which is deposited on an alumina (an insulating material) substrate, where the substrate is connected on the top surface to a pair of electrodes, and where microheaters are located on the bottom surface of the substrate of the sensor to heat the sensor including the sensitive portion (Page 10768, Section 2.3) where the sensitive material is made of CoCr2O4 and Cr2O3 composite  hollow spheres sensitive to xylene (Page 10768, Section 2.1) Kim 1 teaches a gas sensor sensitive to xylene made from a slurry of a composition including CoCr2O4 and Cr2O3; however, Kim 1 does not teach that a noble metal catalyst of Pt, Au, and Rh can be added to the composition. However, Choa teaches a gas sensitive material layer for detecting gas (abstract) where the gas sensitive layer may include an oxide semiconductor capable of sensing gas such as chromium oxide and cobalt oxide (Page 4, Lines 7-20) and may include a carbon nanotube structure coated with a catalyst for improving gas sensitivity such as noble metals Pt, Au, and Rh (Page 4, Lines 19-23). Therefore, one of ordinary skill in the art would have been motivated to add the claimed noble metals to the hollow gas sensitive layer of Kim 1 for the purpose of improving gas sensitivity in the material layer.


Claim(s) 9-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. henceforth referred to as ‘Kim 2’ ("Highly selective and sensitive xylene sensors using Cr2O3-ZnCr2O4 hetero-nanostructures prepared by galvanic replacement." Sensors and Actuators B: Chemical 235 (2016): 498-506.) in view of Lee et al. (EP3260855A1) in further view of Choa et al. (WO2017022992A1).
Regarding Claims 9-10, Kim 2 teaches a metal oxide gas sensor comprising a layer sensitive to xylene (abstract) deposited as slurry drop coated over alumina substrate (Section 2.4, Page 499); 
Kim 2 teaches the sensing layer can comprise ZnO hollow spheres or GR-Cr2O3/ZnCr2O4 composite particles (Page 500, Col.2, Lines 1-6) made from ZnO hollow spheres (Fig. 1), but does not teach a CoCr2O4 hollow structure. 
However, Lee teaches an oxide semiconductor gas sensor containing p-type semiconductors (such as Co3O4 and Cr2O3) can replace more conventional n-type oxide semiconductors such as ZnO [0002] , where a palladium (a noble metal) loaded cobalt oxide (Co3O4) hollow structures are formed, and are advantageous for gas diffusion in order to detect methyl group containing hydrocarbon gases including xylene [0028]; and teaches a hollow hierarchical nanostructure or yolk shell structure for the purpose of allowing target gases to enter and exit and diffuse, enabling the detection of hydrocarbon gases with high sensitivity [0028-0029]. Therefore, one of ordinary skill in the art would have been motivated to replace the ZnO component of Kim 2 with cobalt oxide for the purpose of forming a p-type oxide semiconductor sensing layer capable of detecting methylbenzene gases including xylene; and forming a hollow nanostructure for the purpose of improving gas diffusion and thus improving methylbenzene sensing; thereby resulting in a Cr2O3/CoCr2O4 hollow structure sensitive to xylene.
Kim 2 does not teach that a noble metal catalyst of Pt, Au, and Rh can be added to the composition. However, Choa teaches a gas sensitive material layer for detecting gas (abstract) where the gas sensitive layer may include an oxide semiconductor capable of sensing gas such as chromium oxide and cobalt oxide (Page 4, Lines 7-20) and may include a carbon nanotube structure coated with a catalyst for improving gas sensitivity such as noble metals Pt, Au, and Rh (Page 4, Lines 19-23). Therefore, one of ordinary skill in the art would have been motivated to add the claimed noble metals to the hollow gas sensitive layer of Kim 1 for the purpose of improving gas sensitivity in the material layer.
Regarding Claims 12-13, Kim 2 teaches the slurry (gas sensitive composition) is deposited on an alumina (an insulating material) substrate, where the substrate is connected on the top surface to a pair of electrodes, and where microheaters are located on the bottom surface of the substrate of the sensor to heat the sensor including the sensitive portion (See Page 499, Col. 2, Section 2.4, Lines 10-20)
  

Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive. 
The perceived deficiencies of Kim 1 and Kim 2 in meeting the limitations of the amended claims, specifically that the claims now require a noble metal of Pt, Au, or Rh, are believed to be overcome by the Choa reference as further relied upon.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735